    20-01198-jlg       Doc 8     Filed 07/31/20     Entered 07/31/20 14:17:14             Main Document
                                                   Pg 1 of 2



PRYOR CASHMAN LLP
Richard Levy, Jr.
7 Times Square
New York, New York 10036-6569
Telephone: (212) 421-4100
Facsimile: (212) 326-0806
rlevy@pryorcashman.com

Attorneys for Simon Posen, Ronald B. Kremnitzer and Kremnitzer 2011 Irrevocable Trust

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                   Chapter 7

    NATIONAL EVENTS HOLDINGS, LLC, et al.                                    Case No. 17-11556 (JLG)
                                                                             (Jointly Administered)
                                              Debtors.


    In re                                                                    Master Docket
                                                                             Adv. Proc. No. 20-01198
    CONSOLIDATED PROCEEDINGS ON CERTAIN                                      (JLG)
    COMMON ISSUES OF LAW AND FACT.



STATEMENT OF SIMON POSEN, RONALD B. KREMNITZER AND KREMNITZER
     2011 IRREVOCABLE TRUST PURSUANT TO FEDERAL RULES OF
    BANKRUPTCY PROCEDURE 7012 AND THE ORDER ESTABLISHING
    CONSOLIDATED MASTER PROCEEDING AND CASE MANAGEMENT
PROCEDURES ON CERTAIN ISSUES OF LAW AND FACT COMMON TO PENDING
                   AVOIDANCE PROCEEDINGS

             Pursuant to Rule 7012 of the Federal Rules of Bankruptcy Procedure and the Order

Establishing Consolidated Master Proceeding and Case Management Procedures on Certain

Issues of Law and Fact Common to Pending Avoidance Proceedings [Dkt. No. 1], each of

defendants Simon Posen, 1 Ronald B. Kremnitzer and Kremnitzer 2011 Irrevocable Trust 2

(collectively, the “Parties”) by their counsel, Pryor Cashman LLP, state that the Parties do not


1
    Silverman v. Posen, Adversary Proceeding No. 19-01230 (JLG).
2
    Silverman v. Kremnitzer and Kremnitzer 2011 Irrevocable Trust, Adversary Proceeding No. 19-01279 (JLG).
 20-01198-jlg     Doc 8    Filed 07/31/20    Entered 07/31/20 14:17:14        Main Document
                                            Pg 2 of 2



consent to entry of final orders or judgments by the Bankruptcy Court in either this master

adversary proceeding or in their respective separate adversary proceedings.



 Dated: New York, New York                      PRYOR CASHMAN LLP
        July 31, 2020
                                                  /s/ Richard Levy, Jr.
                                                  Richard Levy, Jr.
                                                7 Times Square
                                                New York, New York 10036-6569
                                                Telephone: (212) 421-4100
                                                Facsimile: (212) 326-0806
                                                rlevy@pryorcashman.com

                                                Attorneys for Simon Posen, Ronald B. Kremnitzer and
                                                Kremnitzer 2011 Irrevocable Trust




                                                2
